
	
		I
		111th CONGRESS
		1st Session
		H. R. 462
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  improve dental benefits under Medicaid and the State Children’s Health
		  Insurance Program (SCHIP), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid–SCHIP Dental Benefits
			 Improvement Act of 2009.
		2.Dental
			 benefits
			(a)Coverage
				(1)In
			 generalSection 2103 of the Social Security Act (42 U.S.C.
			 1397cc) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 the matter before paragraph (1), by striking subsection (c)(5)
			 and inserting paragraphs (5) and (6) of subsection (c) ;
			 and
						(ii)in
			 paragraph(I),
			 by inserting at least after that is; and
							(B)in subsection
			 (c)—
						(i)by
			 redesignating paragraph (5) as paragraph (6); and
						(ii)by
			 inserting after paragraph (4), the following:
							
								(5)Dental
				benefits
									(A)In
				generalThe child health assistance provided to a targeted
				low-income child shall include coverage of dental services necessary to prevent
				disease and promote oral health, restore oral structures to health and
				function, and treat emergency conditions.
									(B)Permitting use of
				dental benchmark plans by certain statesA State may elect to
				meet the requirement of subparagraph (A) through dental coverage that is
				equivalent to a benchmark dental benefit package described in subparagraph
				(C).
									(C)Benchmark dental
				benefit packagesThe benchmark dental benefit packages are as
				follows:
										(i)FEHBP children’s
				dental coverageA dental benefits plan under chapter 89A of title
				5, United States Code, that has been selected most frequently by employees
				seeking dependent coverage, among such plans that provide such dependent
				coverage, in either of the previous 2 plan years.
										(ii)State employee
				dependent dental coverageA dental benefits plan that is offered
				and generally available to State employees in the State involved and that has
				been selected most frequently by employees seeking dependent coverage, among
				such plans that provide such dependent coverage, in either of the previous 2
				plan years.
										(iii)Coverage
				offered through commercial dental planA dental benefits plan
				that has the largest insured commercial, non-medicaid enrollment of dependent
				covered lives of such plans that is offered in the State
				involved.
										.
						(2)Assuring access
			 to careSection 2102(a)(7)(B) of such Act (42 U.S.C.
			 1397bb(c)(2)) is amended by inserting and services described in section
			 2103(c)(5) after emergency services.
				(3)Effective
			 dateThe amendments made by paragraph (1) shall apply to coverage
			 of items and services furnished on or after October 1, 2009.
				(b)Dental education
			 for parents of newbornsThe Secretary of Health and Human
			 Services shall develop and implement, through entities that fund or provide
			 perinatal care services to targeted low-income children under a State child
			 health plan under title XXI of the Social Security Act, a program to deliver
			 oral health educational materials that inform new parents about risks for, and
			 prevention of, early childhood caries and the need for a dental visit within
			 their newborn's first year of life.
			(c)Provision of
			 dental services through FQHCs
				(1)MedicaidSection
			 1902(a) of such Act (42 U.S.C. 1396a(a)) is amended—
					(A)by striking
			 and at the end of paragraph (70);
					(B)by striking the
			 period at the end of paragraph (71) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (71) the following new paragraph:
						
							(72)provide that the
				State will not prevent a Federally-qualified health center from entering into
				contractual relationships with private practice dental providers in the
				provision of Federally-qualified health center
				services.
							.
					(2)ChipSection
			 2107(e)(1) of such Act (42 U.S.C. 1397g(e)(1)) is amended by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively,
			 and by inserting after subparagraph (A) the following new subparagraph:
					
						(B)Section 1902(a)(72)
				(relating to limiting FQHC contracting for provision of dental
				services).
						.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2009.
				(d)Reporting
			 information on dental health
				(1)MedicaidSection
			 1902(a)(43)(D)(iii) of such Act (42 U.S.C. 1396a(a)(43)(D)(iii)) is amended by
			 inserting and other information relating to the provision of dental
			 services to such children described in section 2108(e) after
			 receiving dental services,.
				(2)ChipSection
			 2108 of such Act (42 U.S.C. 1397hh) is amended by adding at the end the
			 following new subsection:
					
						(e)Information on
				dental care for children
							(1)In
				generalEach annual report under subsection (a) shall include the
				following information with respect to care and services described in section
				1905(r)(3) provided to targeted low-income children enrolled in the State child
				health plan under this title at any time during the year involved:
								(A)The number of
				enrolled children by age grouping used for reporting purposes under section
				1902(a)(43).
								(B)For children
				within each such age grouping, information of the type contained in questions
				12(a)–(c) of CMS Form 416 (that consists of the number of enrolled targeted low
				income children who receive any, preventive, or restorative dental care under
				the State plan).
								(C)For the age
				grouping that includes children 8 years of age, the number of such children who
				have received a protective sealant on at least one permanent molar
				tooth.
								(2)Inclusion of
				information on enrollees in managed care plansThe information
				under paragraph (1) shall include information on children who are enrolled in
				managed care plans and other private health plans and contracts with such plans
				under this title shall provide for the reporting of such information by such
				plans to the
				State.
							.
				(3)Effective
			 dateThe amendments made by this subsection shall be effective
			 for annual reports submitted for years beginning after date of
			 enactment.
				(e)Improved
			 accessibility of dental provider information to enrollees under medicaid and
			 chipThe Secretary of Health and Human Services shall—
				(1)work with States, pediatric dentists, and
			 other dental providers (including providers that are, or are affiliated with, a
			 school of dentistry) to include, not later than 6 months after the date of the
			 enactment of this Act, on the Insure Kids Now website
			 (http://www.insurekidsnow.gov/) and hotline (1–877–KIDS–NOW) (or on any
			 successor websites or hotlines) a current and accurate list of all such
			 dentists and providers within each State that provide dental services to
			 children enrolled in the State plan (or waiver) under Medicaid or the State
			 child health plan (or waiver) under title XXI of the Social Security Act, and
			 shall ensure that such list is updated at least quarterly; and
				(2)work with States
			 to include, not later than 6 months after the date of the enactment of this
			 Act, a description of the dental services provided under each State plan (or
			 waiver) under Medicaid and each State child health plan (or waiver) under title
			 XXI of the Social Security Act on such Insure Kids Now website, and shall
			 ensure that such list is updated at least annually.
				(f)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall provide for a study that
			 examines—
					(A)access to dental
			 services by children in underserved areas;
					(B)children’s access
			 to oral health care, including preventive and restorative services, under
			 Medicaid and the State Children’s Health Insurance Program, including—
						(i)the
			 extent to which dental providers are willing to treat children eligible for
			 such programs;
						(ii)information on
			 such children's access to networks of care, including such networks that serve
			 special needs children; and
						(iii)geographic
			 availability of oral health care, including preventive and restorative
			 services, under such programs; and
						(C)the feasibility
			 and appropriateness of using qualified mid-level dental health providers, in
			 coordination with dentists, to improve access for children to oral health
			 services and public health overall.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report on the study conducted
			 under paragraph (1). The report shall include recommendations for such Federal
			 and State legislative and administrative changes as the Comptroller General
			 determines are necessary to address any barriers to access to oral health care,
			 including preventive and restorative services, under Medicaid and the State
			 Children’s Health Insurance Program that may exist.
				3.Child health
			 quality improvement activities for children enrolled in Medicaid or
			 CHIP
			(a)Development of
			 Child Health Quality Measures for Children Enrolled in Medicaid or
			 ChipTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.)
			 is amended by inserting after section 1139 the following new section:
				
					1139A.Child health
				quality measures
						(a)Development of
				an Initial Core Set of Health Care Quality Measures for Children Enrolled in
				Medicaid or Chip
							(1)In
				generalNot later than January 1, 2010, the Secretary shall
				identify and publish for general comment an initial, recommended core set of
				child health quality measures for use by State programs administered under
				titles XIX and XXI, health insurance issuers and managed care entities that
				enter into contracts with such programs, and providers of items and services
				under such programs.
							(2)Identification
				of initial core measuresIn consultation with the individuals and
				entities described in subsection (b)(3), the Secretary shall identify existing
				quality of care measures for children that are in use under public and
				privately sponsored health care coverage arrangements, or that are part of
				reporting systems that measure both the presence and duration of health
				insurance coverage over time.
							(3)Recommendations
				and disseminationBased on such existing and identified measures,
				the Secretary shall publish an initial core set of child health quality
				measures that includes (but is not limited to) the following:
								(A)The duration of
				children’s health insurance coverage over a 12-month time period.
								(B)The availability
				and effectiveness of a full range of—
									(i)preventive
				services, treatments, and services for acute conditions, including services to
				promote healthy birth, prevent and treat premature birth, and detect the
				presence or risk of physical or mental conditions that could adversely affect
				growth and development; and
									(ii)treatments to correct or ameliorate the
				effects of physical and mental conditions, including chronic conditions, and,
				with respect to dental care, conditions requiring the restoration of teeth,
				relief of pain and infection, and maintenance of dental health, in infants,
				young children, school-age children, and adolescents.
									(C)The availability
				of care in a range of ambulatory and inpatient health care settings in which
				such care is furnished.
								(D)The types of
				measures that, taken together, can be used to estimate the overall national
				quality of health care for children, including children with special needs, and
				to perform comparative analyses of pediatric health care quality and racial,
				ethnic, and socioeconomic disparities in child health and health care for
				children.
								(4)Encourage
				voluntary and standardized reportingNot later than 2 years after
				the date of enactment of this section, the Secretary, in consultation with
				States, shall develop a standardized format for reporting information and
				procedures and approaches that encourage States to use the initial core
				measurement set to voluntarily report information regarding the quality of
				pediatric health care under titles XIX and XXI.
							(5)Adoption of best
				practices in implementing quality programsThe Secretary shall
				disseminate information to States regarding best practices among States with
				respect to measuring and reporting on the quality of health care for children,
				and shall facilitate the adoption of such best practices. In developing best
				practices approaches, the Secretary shall give particular attention to State
				measurement techniques that ensure the timeliness and accuracy of provider
				reporting, encourage provider reporting compliance, encourage successful
				quality improvement strategies, and improve efficiency in data collection using
				health information technology.
							(6)Reports to
				congressNot later than January 1, 2011, and every 3 years
				thereafter, the Secretary shall report to Congress on—
								(A)the status of the
				Secretary’s efforts to improve—
									(i)quality related to
				the duration and stability of health insurance coverage for children under
				titles XIX and XXI;
									(ii)the quality of
				children’s health care under such titles, including preventive health services,
				dental services, health care for acute conditions, chronic health care, and
				health services to ameliorate the effects of physical and mental conditions and
				to aid in growth and development of infants, young children, school-age
				children, and adolescents with special health care needs; and
									(iii)the quality of
				children’s health care under such titles across the domains of quality,
				including clinical quality, health care safety, family experience with health
				care, health care in the most integrated setting, and elimination of racial,
				ethnic, and socioeconomic disparities in health and health care;
									(B)the status of
				voluntary reporting by States under titles XIX and XXI, utilizing the initial
				core quality measurement set; and
								(C)any recommendations
				for legislative changes needed to improve the quality of care provided to
				children under titles XIX and XXI, including recommendations for quality
				reporting by States.
								(7)Technical
				assistanceThe Secretary shall provide technical assistance to
				States to assist them in adopting and utilizing core child health quality
				measures in administering the State plans under titles XIX and XXI.
							(8)Definition of
				core setIn this section, the term core set means a
				group of valid, reliable, and evidence-based quality measures that, taken
				together—
								(A)provide
				information regarding the quality of health coverage and health care for
				children;
								(B)address the needs
				of children throughout the developmental age span; and
								(C)allow purchasers,
				families, and health care providers to understand the quality of care in
				relation to the preventive needs of children, treatments aimed at managing and
				resolving acute conditions, and diagnostic and treatment services whose purpose
				is to correct or ameliorate physical, mental, or developmental conditions that
				could, if untreated or poorly treated, become chronic.
								(b)Advancing and
				Improving Pediatric Quality Measures
							(1)Establishment of
				pediatric quality measures programNot later than January 1,
				2011, the Secretary shall establish a pediatric quality measures program
				to—
								(A)improve and
				strengthen the initial core child health care quality measures established by
				the Secretary under subsection (a);
								(B)expand on existing
				pediatric quality measures used by public and private health care purchasers
				and advance the development of such new and emerging quality measures;
				and
								(C)increase the
				portfolio of evidence-based, consensus pediatric quality measures available to
				public and private purchasers of children’s health care services, providers,
				and consumers.
								(2)Evidence-based
				measuresThe measures developed under the pediatric quality
				measures program shall, at a minimum, be—
								(A)evidence-based
				and, where appropriate, risk adjusted;
								(B)designed to
				identify and eliminate racial and ethnic disparities in child health and the
				provision of health care;
								(C)designed to ensure
				that the data required for such measures is collected and reported in a
				standard format that permits comparison of quality and data at a State, plan,
				and provider level;
								(D)periodically
				updated; and
								(E)responsive to the
				child health needs, services, and domains of health care quality described in
				clauses (i), (ii), and (iii) of subsection (a)(6)(A).
								(3)Process for
				pediatric quality measures programIn identifying gaps in
				existing pediatric quality measures and establishing priorities for development
				and advancement of such measures, the Secretary shall consult with—
								(A)States;
								(B)pediatricians,
				children’s hospitals, and other primary and specialized pediatric health care
				professionals (including members of the allied health professions) who
				specialize in the care and treatment of children, particularly children with
				special physical, mental, and developmental health care needs;
								(C)dental
				professionals, including pediatric dental professionals;
								(D)health care
				providers that furnish primary health care to children and families who live in
				urban and rural medically underserved communities or who are members of
				distinct population sub-groups at heightened risk for poor health
				outcomes;
								(E)national
				organizations representing children, including children with disabilities and
				children with chronic conditions;
								(F)national
				organizations representing consumers and purchasers of children’s health
				care;
								(G)national
				organizations and individuals with expertise in pediatric health quality
				measurement; and
								(H)voluntary consensus
				standards setting organizations and other organizations involved in the
				advancement of evidence-based measures of health care.
								(4)Developing,
				validating, and testing a portfolio of pediatric quality
				measuresAs part of the program to advance pediatric quality
				measures, the Secretary shall—
								(A)award grants and
				contracts for the development, testing, and validation of new, emerging, and
				innovative evidence-based measures for children’s health care services across
				the domains of quality described in clauses (i), (ii), and (iii) of subsection
				(a)(6)(A); and
								(B)award grants and
				contracts for—
									(i)the development of
				consensus on evidence-based measures for children’s health care
				services;
									(ii)the dissemination
				of such measures to public and private purchasers of health care for children;
				and
									(iii)the updating of
				such measures as necessary.
									(5)Revising,
				strengthening, and improving initial core measuresBeginning no
				later than January 1, 2013, and annually thereafter, the Secretary shall
				publish recommended changes to the core measures described in subsection (a)
				that shall reflect the testing, validation, and consensus process for the
				development of pediatric quality measures described in subsection paragraphs
				(1) through (4).
							(6)Definition of
				pediatric quality measureIn this subsection, the term
				pediatric quality measure means a measurement of clinical care
				that is capable of being examined through the collection and analysis of
				relevant information, that is developed in order to assess 1 or more aspects of
				pediatric health care quality in various institutional and ambulatory health
				care settings, including the structure of the clinical care system, the process
				of care, the outcome of care, or patient experiences in care.
							(7)ConstructionNothing
				in this section shall be construed as supporting the restriction of coverage,
				under title XIX or XXI or otherwise, to only those services that are
				evidence-based.
							(c)Annual State
				Reports Regarding State-Specific Quality of Care Measures Applied Under
				Medicaid or Chip
							(1)Annual state
				reportsEach State with a State plan approved under title XIX or
				a State child health plan approved under title XXI shall annually report to the
				Secretary on the—
								(A)State-specific
				child health quality measures applied by the States under such plans, including
				measures described in subparagraphs (A) and (B) of subsection (a)(6);
				and
								(B)State-specific
				information on the quality of health care furnished to children under such
				plans, including information collected through external quality reviews of
				managed care organizations under section 1932 of the
				Social Security Act (42 U.S.C.
				1396u–4) and benchmark plans under sections 1937 and 2103 of such Act (42
				U.S.C. 1396u–7, 1397cc).
								(2)PublicationNot
				later than September 30, 2010, and annually thereafter, the Secretary shall
				collect, analyze, and make publicly available the information reported by
				States under paragraph (1).
							(d)Demonstration
				Projects for Improving the Quality of Children’s Health Care and the Use of
				Health Information Technology
							(1)In
				generalDuring the period of fiscal years 2009 through 2013, the
				Secretary shall award not more than 10 grants to States and child health
				providers to conduct demonstration projects to evaluate promising ideas for
				improving the quality of children’s health care provided under title XIX or
				XXI, including projects to—
								(A)experiment with,
				and evaluate the use of, new measures of the quality of children’s health care
				under such titles (including testing the validity and suitability for reporting
				of such measures);
								(B)promote the use of
				health information technology in care delivery for children under such
				titles;
								(C)evaluate
				provider-based models which improve the delivery of children’s health care
				services under such titles, including care management for children with chronic
				conditions and the use of evidence-based approaches to improve the
				effectiveness, safety, and efficiency of health care services for children;
				or
								(D)demonstrate the
				impact of the model electronic health record format for children developed and
				disseminated under subsection (f) on improving pediatric health, including the
				effects of chronic childhood health conditions, and pediatric health care
				quality as well as reducing health care costs.
								(2)RequirementsIn
				awarding grants under this subsection, the Secretary shall ensure that—
								(A)only 1
				demonstration project funded under a grant awarded under this subsection shall
				be conducted in a State; and
								(B)demonstration
				projects funded under grants awarded under this subsection shall be conducted
				evenly between States with large urban areas and States with large rural
				areas.
								(3)Authority for
				multistate projectsA demonstration project conducted with a
				grant awarded under this subsection may be conducted on a multistate basis, as
				needed.
							(4)Funding$20,000,000
				of the amount appropriated under subsection (i) for a fiscal year shall be used
				to carry out this subsection.
							(e)Childhood
				Obesity Demonstration Project
							(1)Authority to
				conduct demonstrationThe Secretary, in consultation with the
				Administrator of the Centers for Medicare & Medicaid Services, shall
				conduct a demonstration project to develop a comprehensive and systematic model
				for reducing childhood obesity by awarding grants to eligible entities to carry
				out such project. Such model shall—
								(A)identify, through
				self-assessment, behavioral risk factors for obesity among children;
								(B)identify, through
				self-assessment, needed clinical preventive and screening benefits among those
				children identified as target individuals on the basis of such risk
				factors;
								(C)provide ongoing
				support to such target individuals and their families to reduce risk factors
				and promote the appropriate use of preventive and screening benefits;
				and
								(D)be designed to
				improve health outcomes, satisfaction, quality of life, and appropriate use of
				items and services for which medical assistance is available under title XIX or
				child health assistance is available under title XXI among such target
				individuals.
								(2)Eligibility
				entitiesFor purposes of this subsection, an eligible entity is
				any of the following:
								(A)A city, county, or
				Indian tribe.
								(B)A local or tribal
				educational agency.
								(C)An accredited
				university, college, or community college.
								(D)A
				Federally-qualified health center.
								(E)A local health
				department.
								(F)A health care
				provider.
								(G)A community-based
				organization.
								(H)Any other entity
				determined appropriate by the Secretary, including a consortia or partnership
				of entities described in any of subparagraphs (A) through (G).
								(3)Use of
				fundsAn eligible entity awarded a grant under this subsection
				shall use the funds made available under the grant to—
								(A)carry out
				community-based activities related to reducing childhood obesity, including
				by—
									(i)forming
				partnerships with entities, including schools and other facilities providing
				recreational services, to establish programs for after school and weekend
				community activities that are designed to reduce childhood obesity;
									(ii)forming
				partnerships with daycare facilities to establish programs that promote healthy
				eating behaviors and physical activity; and
									(iii)developing and
				evaluating community educational activities targeting good nutrition and
				promoting healthy eating behaviors;
									(B)carry out
				age-appropriate school-based activities that are designed to reduce childhood
				obesity, including by—
									(i)developing and
				testing educational curricula and intervention programs designed to promote
				healthy eating behaviors and habits in youth, which may include—
										(I)after hours
				physical activity programs; and
										(II)science-based
				interventions with multiple components to prevent eating disorders including
				nutritional content, understanding and responding to hunger and satiety,
				positive body image development, positive self-esteem development, and learning
				life skills (such as stress management, communication skills, problemsolving
				and decisionmaking skills), as well as consideration of cultural and
				developmental issues, and the role of family, school, and community;
										(ii)providing
				education and training to educational professionals regarding how to promote a
				healthy lifestyle and a healthy school environment for children;
									(iii)planning and
				implementing a healthy lifestyle curriculum or program with an emphasis on
				healthy eating behaviors and physical activity; and
									(iv)planning and
				implementing healthy lifestyle classes or programs for parents or guardians,
				with an emphasis on healthy eating behaviors and physical activity for
				children;
									(C)carry out
				educational, counseling, promotional, and training activities through the local
				health care delivery systems including by—
									(i)promoting healthy
				eating behaviors and physical activity services to treat or prevent eating
				disorders, being overweight, and obesity;
									(ii)providing patient
				education and counseling to increase physical activity and promote healthy
				eating behaviors;
									(iii)training health
				professionals on how to identify and treat obese and overweight individuals
				which may include nutrition and physical activity counseling; and
									(iv)providing
				community education by a health professional on good nutrition and physical
				activity to develop a better understanding of the relationship between diet,
				physical activity, and eating disorders, obesity, or being overweight;
				and
									(D)provide, through
				qualified health professionals, training and supervision for community health
				workers to—
									(i)educate families
				regarding the relationship between nutrition, eating habits, physical activity,
				and obesity;
									(ii)educate families
				about effective strategies to improve nutrition, establish healthy eating
				patterns, and establish appropriate levels of physical activity; and
									(iii)educate and
				guide parents regarding the ability to model and communicate positive health
				behaviors.
									(4)PriorityIn
				awarding grants under paragraph (1), the Secretary shall give priority to
				awarding grants to eligible entities—
								(A)that demonstrate
				that they have previously applied successfully for funds to carry out
				activities that seek to promote individual and community health and to prevent
				the incidence of chronic disease and that can cite published and peer-reviewed
				research demonstrating that the activities that the entities propose to carry
				out with funds made available under the grant are effective;
								(B)that will carry out
				programs or activities that seek to accomplish a goal or goals set by the State
				in the Healthy People 2010 plan of the State;
								(C)that provide
				non-Federal contributions, either in cash or in-kind, to the costs of funding
				activities under the grants;
								(D)that develop
				comprehensive plans that include a strategy for extending program activities
				developed under grants in the years following the fiscal years for which they
				receive grants under this subsection;
								(E)located in
				communities that are medically underserved, as determined by the
				Secretary;
								(F)located in areas
				in which the average poverty rate is at least 150 percent or higher of the
				average poverty rate in the State involved, as determined by the Secretary;
				and
								(G)that submit plans
				that exhibit multisectoral, cooperative conduct that includes the involvement
				of a broad range of stakeholders, including—
									(i)community-based
				organizations;
									(ii)local
				governments;
									(iii)local
				educational agencies;
									(iv)the private
				sector;
									(v)State or local
				departments of health;
									(vi)accredited
				colleges, universities, and community colleges;
									(vii)health care
				providers;
									(viii)State and local
				departments of transportation and city planning; and
									(ix)other entities
				determined appropriate by the Secretary.
									(5)Program
				design
								(A)Initial
				designNot later than 1 year after the date of enactment of this
				section, the Secretary shall design the demonstration project. The
				demonstration should draw upon promising, innovative models and incentives to
				reduce behavioral risk factors. The Administrator of the Centers for Medicare
				& Medicaid Services shall consult with the Director of the Centers for
				Disease Control and Prevention, the Director of the Office of Minority Health,
				the heads of other agencies in the Department of Health and Human Services, and
				such professional organizations, as the Secretary determines to be appropriate,
				on the design, conduct, and evaluation of the demonstration.
								(B)Number and
				project areasNot later than 2 years after the date of enactment
				of this section, the Secretary shall award 1 grant that is specifically
				designed to determine whether programs similar to programs to be conducted by
				other grantees under this subsection should be implemented with respect to the
				general population of children who are eligible for child health assistance
				under State child health plans under title XXI in order to reduce the incidence
				of childhood obesity among such population.
								(6)Report to
				congressNot later than 3 years after the date the Secretary
				implements the demonstration project under this subsection, the Secretary shall
				submit to Congress a report that describes the project, evaluates the
				effectiveness and cost effectiveness of the project, evaluates the beneficiary
				satisfaction under the project, and includes any such other information as the
				Secretary determines to be appropriate.
							(7)DefinitionsIn
				this subsection:
								(A)Federally-qualified
				health centerThe term Federally-qualified health
				center has the meaning given that term in section 1905(l)(2)(B).
								(B)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4 of the Indian Health
				Care Improvement Act (25 U.S.C. 1603).
								(C)Self-assessmentThe
				term self-assessment means a form that—
									(i)includes questions
				regarding—
										(I)behavioral risk
				factors;
										(II)needed preventive
				and screening services; and
										(III)target
				individuals’ preferences for receiving follow-up information;
										(ii)is assessed using
				such computer generated assessment programs; and
									(iii)allows for the
				provision of such ongoing support to the individual as the Secretary determines
				appropriate.
									(D)Ongoing
				supportThe term ongoing support means—
									(i)to
				provide any target individual with information, feedback, health coaching, and
				recommendations regarding—
										(I)the results of a
				self-assessment given to the individual;
										(II)behavior
				modification based on the self-assessment; and
										(III)any need for
				clinical preventive and screening services or treatment including medical
				nutrition therapy;
										(ii)to provide any
				target individual with referrals to community resources and programs available
				to assist the target individual in reducing health risks; and
									(iii)to provide the
				information described in clause (i) to a health care provider, if designated by
				the target individual to receive such information.
									(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection, $25,000,000 for the period of fiscal years 2009 through
				2013.
							(f)Development of
				Model Electronic Health Record Format for Children Enrolled in Medicaid or
				CHIP
							(1)In
				generalNot later than January 1, 2010, the Secretary shall
				establish a program to encourage the development and dissemination of a model
				electronic health record format for children enrolled in the State plan under
				title XIX or the State child health plan under title XXI that is—
								(A)subject to State
				laws, accessible to parents, caregivers, and other consumers for the sole
				purpose of demonstrating compliance with school or leisure activity
				requirements, such as appropriate immunizations or physicals;
								(B)designed to allow
				interoperable exchanges that conform with Federal and State privacy and
				security requirements;
								(C)structured in a
				manner that permits parents and caregivers to view and understand the extent to
				which the care their children receive is clinically appropriate and of high
				quality; and
								(D)capable of being
				incorporated into, and otherwise compatible with, other standards developed for
				electronic health records.
								(2)Funding$5,000,000
				of the amount appropriated under subsection (i) for a fiscal year shall be used
				to carry out this subsection.
							(g)Study of
				Pediatric Health and Health Care Quality Measures
							(1)In
				generalNot later than July 1, 2010, the Institute of Medicine
				shall study and report to Congress on the extent and quality of efforts to
				measure child health status and the quality of health care for children across
				the age span and in relation to preventive care, treatments for acute
				conditions, and treatments aimed at ameliorating or correcting physical,
				mental, and developmental conditions in children. In conducting such study and
				preparing such report, the Institute of Medicine shall—
								(A)consider all of
				the major national population-based reporting systems sponsored by the Federal
				Government that are currently in place, including reporting requirements under
				Federal grant programs and national population surveys and estimates conducted
				directly by the Federal Government;
								(B)identify the
				information regarding child health and health care quality that each system is
				designed to capture and generate, the study and reporting periods covered by
				each system, and the extent to which the information so generated is made
				widely available through publication;
								(C)identify gaps in
				knowledge related to children’s health status, health disparities among
				subgroups of children, the effects of social conditions on children’s health
				status and use and effectiveness of health care, and the relationship between
				child health status and family income, family stability and preservation, and
				children’s school readiness and educational achievement and attainment;
				and
								(D)make
				recommendations regarding improving and strengthening the timeliness, quality,
				and public transparency and accessibility of information about child health and
				health care quality.
								(2)FundingUp
				to $1,000,000 of the amount appropriated under subsection (i) for a fiscal year
				shall be used to carry out this subsection.
							(h)Rule of
				ConstructionNotwithstanding any other provision in this section,
				no evidence based quality measure developed, published, or used as a basis of
				measurement or reporting under this section may be used to establish an
				irrebuttable presumption regarding either the medical necessity of care or the
				maximum permissible coverage for any individual child who is eligible for and
				receiving medical assistance under title XIX or child health assistance under
				title XXI.
						(i)AppropriationOut
				of any funds in the Treasury not otherwise appropriated, there is appropriated
				for each of fiscal years 2009 through 2013, $45,000,000 for the purpose of
				carrying out this section (other than subsection (e)). Funds appropriated under
				this subsection shall remain available until
				expended.
						.
			(b)Increased
			 Matching Rate for Collecting and Reporting on Child Health
			 MeasuresSection 1903(a)(3)(A) of such Act (42 U.S.C.
			 1396b(a)(3)(A)), is amended—
				(1)by striking
			 and at the end of clause (i); and
				(2)by adding at the
			 end the following new clause:
					
						(iii)an amount equal to the Federal
				medical assistance percentage (as defined in section 1905(b)) of so much of the
				sums expended during such quarter (as found necessary by the Secretary for the
				proper and efficient administration of the State plan) as are attributable to
				such developments or modifications of systems of the type described in clause
				(i) as are necessary for the efficient collection and reporting on child health
				measures;
				and
						.
				
